FILED
Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                    Feb 14 2012, 9:28 am
court except for the purpose of
establishing the defense of res judicata,
                                                                    CLERK
collateral estoppel, or the law of the case.                      of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

RICHARD WALKER                                   GREGORY F. ZOELLER
Anderson, Indiana                                Attorney General of Indiana

                                                 AARON J. SPOLARICH
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                               IN THE
                    COURT OF APPEALS OF INDIANA

BRANDI LYNN RAMSEY,                              )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 48A02-1105-CR-443
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MADISON SUPERIOR COURT
                           The Honorable David A. Happe, Judge
                    Cause No. 48E01-0502-FD-051 & 48E01-0704-FD-066


                                     February 14, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

       Appellant-Respondent, Brandi Lynn Ramsey (Ramsey), appeals the sentence

imposed by the trial court after revoking her probation.

       We affirm.

                                          ISSUE

       Ramsey raises one issue on appeal, which we restate as follows: Whether the trial

court abused its discretion when it revoked her probation and ordered her to serve her

previously suspended sentences.

                        FACTS AND PROCEDURAL HISTORY

       On February 7, 2005, the State filed an Information charging Ramsey with

operating a vehicle after being adjudged an habitual traffic offender, a Class D felony,

Ind. Code § 9-30-10-16(A)(1) under cause number 48E01-0502-FD-51 (Cause FD-51).

On April 16, 2007, the State filed another Information, charging Ramsey with operating a

vehicle as an habitual traffic violator, a Class D felony, I.C. § 9-30-10-16(a)(1) under

cause number 48E01-0704-FD-66 (Cause FD-66). On May 23, 2007, Ramsey pled guilty

to both charges and the trial court sentenced her to eighteen months on each charge, with

sentences to run consecutively, all suspended.

       On September 16, 2008, the State charged Ramsey with forgery, a Class C felony,

I.C. § 35-43-5-2(b)(1). Thereafter, on December 23, 2008, the State filed a notice of

probation violation in Cause FD-51 and Cause FD-66 for violating the terms of her

probation by (1) having committed a new felony while on probation; (2) failing to report



                                             2
her new address; (3) failing to report timely to probation and to verify employment; and

(3) failing to pay court costs, fines, and probation fees. On February 22, 2011, the trial

court conducted an evidentiary hearing during which Ramsey admitted the allegations

contained in the State’s notice of probation violation.     The trial court ordered her

probation revoked and sentenced her to eighteen months in the Department of Correction

on each Cause but stayed the sentence upon completion of drug court.

      On March 16, 2011, the drug court held an evidentiary hearing to determine

Ramsey’s eligibility for its program. During the hearing, she was questioned about the

location of her minor children. Ramsey refused to answer the court’s question. The drug

court concluded that it would only allow Ramsey to enter the program if she would

answer the drug court’s questions. On April 19, 2011, the trial court conducted a hearing

on Ramsey’s failure to complete drug court. At this hearing, Ramsey again refused to

answer the trial court’s question with regards to the whereabouts of her children. The

trial court lifted the stay on her sentence and sentenced her to eighteen months in each

Cause with the sentences to run consecutively.

      Ramsey now appeals. Additional facts will be provided as necessary.

                            DISCUSSION AND DECISION

      Ramsey contends that the trial court abused its discretion when it revoked her

probation and imposed a three year sentence at the Department of Correction.

Specifically, Ramsey claims that the trial court “should have considered in-house

detention which she had previously requested but which the court did not revisit. [Also]




                                            3
Ramsey was not given a reasonable opportunity to participate in [d]rug [c]ourt.”

(Appellant’s Br. p. 12).

       When a trial court finds a person has violated a condition of probation, the trial

court may continue the person on probation, extend the probationary period, or order

execution of all or part of the sentence that was originally suspended. I.C. § 35-38-2-

3(g). We review a sentencing decision in a probation revocation proceeding for abuse of

discretion.   Peterson v. State, 909 N.E.2d 494, 499 (Ind. Ct. App. 2009).           When

reviewing an appeal from the revocation of probation, we consider only the evidence

most favorable to the judgment, and we will not reweigh the evidence or judge the

credibility of the witnesses. Cox v. State, 850 N.E.2d 485, 486 (Ind. Ct. App. 2006).

       Here, we do not consider the imposition of the executed sentence to be an abuse of

discretion. Ramsey’s criminal history includes four felony convictions and a long history

of substance abuse issues. While on probation for two Class D felony charges, she

committed a forgery, a Class C felony. Moreover, not only did Ramsey commit another

crime while on probation, she also violated numerous other terms of her probation.

Although Ramsey was given another chance with referral to drug court, she actively

choose to become ineligible for participation by refusing to answer the drug court’s

questions. See I.C. § 33-23-16-13 (an individual is eligible to participate in a problem

solving court program only if: . . . (2) the judge of the problem solving court approves the

admission of the individual to the problem solving court). We conclude that the trial

court did not abuse its discretion by imposing an eighteen month executed sentence on

each Count.


                                             4
                                    CONCLUSION

      Based on the foregoing, we conclude that the trial court did not abuse its discretion

when it revoked Ramsey’s probation and imposed the balance of her suspended

sentences.

      Affirmed.

FRIEDLANDER, J. and MATHIAS, J. concur




                                            5